Defendant, Joe Quick, was charged in the court of common pleas of Oklahoma county with the crime of unlawful possession of intoxicating liquor, to wit: twelve pints and four half pints of tax-paid liquor, on the 28th day of June, 1940, was tried, by the court, a jury having been waived, convicted and his punishment assessed at a fine of $50 and to serve 30 days in the county jail and has appealed.
The facts in this case are identical with the facts in the case of Joe Quick v. State, 75 Okla. Crim. 176, 129 P.2d 604, this day decided by this court. Both cases have been briefed together and it is agreed by all parties that the facts and questions of law are identical. Upon the authority of the decision in that case, the judgment and sentence of the defendant in this case is affirmed.
DOYLE and JONES, JJ., concur.